Title: John Adams to John Quincy Adams, 21 April 1795
From: Adams, John
To: Adams, John Quincy


          
            My Dear son
            Quincy April 21. 1795
          
          I have but lately received your kind Letters of the 3d and 21. of Decr.— They were like cold Water to a thirsty soul.— While I acknowledge your and your Brothers goodness in writing to me, I am afraid I ought to make an Apology to both, for having written so seldom to You.
          The late Elections to Congress have gone in general in favour of the Fœderal Government, in the Senate especially. The Town of Boston has made an Exertion, and have Elected Mr Jones to the Senate of the State in the Place of Mr Austin, and Theophilus

Cushing instead of Charles. This is thought to be a great Event in favour of Peace, Order and Virtue. Some of the Representatives of that Town are in danger.
          The Banks begin to excite Controversies with each other, and Seem to be aware that they have gone rather too far in discounting, and continuing &c. They certainly have Sent abroad too much of their Paper.
          Although I have Knowledge enough of your Wisdom to be willing to trust you, in the critical Circumstances of the Country in which you reside, I am a little anxious to hear from you, Since the Revolution. You were soon relieved from Fitzherberts Impertinence by his precipitatd flight, and the French I presume both of the Army and of the civil state will behave towards you with Civility and Kindness.
          Our Country, in this “piping Time of Peace” affords no News but of Marriages, Shipbuilding, House building, canal digging Bridge making &c &c. I hope to make my farm shine against your return.—
          The inclosed Pamphlet, I wish you to translate and publish in Holland—or Perhaps our magnificent Friend Luzac will Save you the Trouble.
          I pray you my dear son not to think hard of your Father, if you do not receive Letters so often as you wish—and if the Letters when you receive any are not so particular as they might be— I write in great Pain and under Embarrassments. I am however not the / less affectionately your obliged and approving / Father
          
            John Adams
          
        